Martin, J.
The plaintiff sues as endorsee of the defendant’s note. This claim was resisted on the ground that the note was given without consideration, in virtue of a contract, by which, to the knowledge of the plaintiff, the defendant was defrauded by the payee, the plaintiff’s endorser, and that the plaintiff took the note, for the purpose of enabling his endorser to avoid and defeat the just and equitable defence of the respondent. There is an admission that the note was one of those which the plaintiff’s endorser was directed to restore to the present defendant by the judgment in the case of Melancon v. Robichaux, 17 La. 97. The plaintiff had a verdict and judgment, and the defendant appealed, after an unsuccessful attempt to obtain a new trial. The evidence, in our opinion, supports the verdict; but the appellant’s counsel has contended that he was entitled to a verdict, the plaintiff not having proved that he gave any other consideration for the transfer of the note, than a note or notes of his endorser which he surrendered without showing that the note or notes so given up were really and bona fide due; as otherwise, the endorsee of a note, fraudulently endorsed by the payee to prevent an inquiry into the consideration, could always succeed, since the *35mere writing of a note, and the delivery of it by the payee to the endorsee, to be delivered back before witnesses, would put the manufacture of the necessary testimony in their power. It does not appear to us that there is any force in this argument. The delivery of a sum of money by the payee to the endorsee, to be returned in the presence of witnesses as a discount of the note,, would afford a like facility.

Judgment affirmed.